Citation Nr: 1310878	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  03-24 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as being secondary to low back pain.  

2.  Entitlement to service connection for a left knee disability, to include as being secondary to low back pain.  

2.  Entitlement to service connection for right shoulder disability, to include as being secondary to low back pain.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel
INTRODUCTION

The Veteran had military service from January 1977 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

This claim has been before the Board and remanded in June 2004, August 2006, November 2008, August 2010, and May 2011 for further development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

Regarding the issues on appeal, the Board previously remanded the claim to obtain additional information by way of a VA examination and to obtain nexus opinions.   The Board mandated that the Veteran be examined and that the examiner answer specific questions regarding the disabilities on appeal.  Review of the file reveals that the mandates presented by the Board were not adequately followed or addressed.  A remand of this claim is necessary to ensure compliance with the prior Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The opinions provided are inadequate to make a determination in this claim. 

In this regard, in the Board's May 2011 remand, the Veteran was to undergo a VA examination in order to obtain an etiology opinion with respect to the Veteran's current bilateral knee disability which takes into account his lay statements and his in-service knee complaints.  Further, since the Board had granted service connection for a low back disability and the Veteran had claimed that his bilateral knee disability and his right shoulder disability are possibly related to his low back disability, the Board determined that a VA examination and etiology opinion were necessary in order to adjudicate the Veteran's secondary service-connection claims.  The examiner was to offer an opinion regarding whether a the Veteran's right knee disability (if one is found) had its onset during service,  to consider the Veteran's lay statements regarding in-service injury in this regard.  The examiner was to also address if the Veteran's left knee disability (if one is found) had its onset during service; or, otherwise is related any event or incident that occurred during his active military service. In rendering his/her opinion the examiner was to consider the Veteran's lay statements regarding in-service injury.  Further the examiner was to address whether any diagnosed knee disability was caused or aggravated by the Veteran's low back disability.  As to the right shoulder disability, the examiner was to opine whether any diagnosed right shoulder disability was caused or aggravated by the Veteran's low back disability.  A complete rationale was to be given for all opinions and conclusions. 

The Veteran was examined by VA in August 2011; however, the examiner deferred making an opinion until he was provided with the claims file.  In November 2011, and addendum opinion was provided.  As to direct service connection, the examiner stated that the claimed condition was at least as likely as not incurred or caused by the claimed in-service injury, event or illness.  The rationale was that there was no evidence in the military treatment records for any chronic complaints regarding the knees or right shoulder.  In a June 2012 addendum, the examiner stated that the claimed condition is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The rationale was that there were no complaints or injuries to the knees or shoulders documented in the service treatment records and there is no documented causal relationship between his knee and shoulder and his back problems.  

The examiner did not consider or address the Veteran's lay statements regarding his inservice injuries concerning his knees as requested by the Board.  Additionally the examiner did not address whether a bilateral knee disability or a right shoulder disability is aggravated by the Veteran's service-connected back disability which was also mandated by the Board.  

As well, the Board finds that the rationale provided was not adequate.  As pointed out by the Veteran's representative, the Veteran had inservice complaints in February 1977 for bilateral knee pain, and in 1980 and in 1989, he was seen for right shoulder pain.  He was also treated in June 1983 for right knee pain and a left hip x-ray report in March 1989 showed that the Veteran hit the dash board with his knee after an automobile accident three weeks prior.  Thus the rationale provided by the examiner as to the absence of inservice complaints or treatment is inadequate as it is unsupported by clinical evidence. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  

2.  Refer the file to the November 2011 VA examiner for an addendum opinion.  If that examiner is not available refer the file to another VA physician for review and for an opinion. 

The claims file and any relevant records on Virtual VA must be made available to the examiner.  The examiner should be informed that the service treatment records are in an envelope in Volume 1 of the claims file and have been placed in chronological order.  The Board has placed blue post-it notes on the records showing complaints of knee and shoulder pain.  The examiner should express an opinion as to the following: 

      (a)  Is it at least as likely as not that the Veteran's right knee disability (if one is found) and/or his left knee disability (if one is found) had its onset during service; or, are such disabilities otherwise is related any event or incident that occurred during his active military service?  In rendering the opinion, the examiner should consider the Veteran's lay statements regarding in-service injury as well as his inservice treatment.  

      (b)  If the answer to (a) is negative, is it at least as likely as not (50 percent or greater probability) that any diagnosed right and/or left knee disability was caused or aggravated by the Veteran's low back disability?  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

      (c)  Is it at least as likely as not (50 percent or greater probability) that any right shoulder disability (if one is found) had its onset during service; or, is related to any event or incident that occurred during his active military service.  In rendering the opinion, the examiner should consider the Veteran's lay statements regarding in-service injury as well as his inservice treatment.  
      
      (d)  If the answer to (c) is negative, is it at least as likely as not (50 percent or greater probability) that any diagnosed right shoulder disability was caused or aggravated by the Veteran's low back disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation. 

A complete rationale should be given for all opinions and conclusions.  In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to it being the result of some other factor or factors.

3.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

